t c summary opinion united_states tax_court willie albert petitioner v commissioner of internal revenue respondent docket no 17520-05s filed date george l willis and jeffrey alberty specially recognized for petitioner susan s hu for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in the federal_income_tax of willie albert a k a guillermo gonzalez petitioner respondent determined that petitioner failed to report dollar_figure as compensation_for services and dollar_figure in gambling income petitioner conceded that he received and failed to report dollar_figure as compensation_for services in the issue for decision is whether petitioner had dollar_figure in taxable gambling income background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in moreno valley california petitioner was an attendee at an off-track betting site operated by the los angeles turf club inc in petitioner presented for payment winning tickets totaling dollar_figure for which he signed form sec_5754 statement by person s receiving gambling winnings form_5754 states the following above the signature line under penalties of perjury i declare that to the continued in date the social_security administration sent a letter to petitioner directing him to provide statements from the individuals for whom he collected winnings the dates and amounts thereof and any commissions or fees received in reply petitioner submitted several social_security administration forms ssa-795 statement of claimant or other person signed by one romeo n umali mr umali stating that he had petitioner sign for the winning tickets so my wife will not know i’m playing the horses and setting forth the dates thereof the amounts of the winnings and the fees paid to petitioner for the taxable continued best of my knowledge and belief the names addresses and taxpayer identification numbers that i have furnished correctly identify me as the recipient of this payment and correctly identify each person entitled to any part of this payment and any payments from identical wagers form ssa-795 states the following above the signature line i declare under penalty of perjury that i have examined all the information on this form and on any accompanying statements or forms and it is true and correct to the best of my knowledge i understand that anyone who knowingly gives a false or misleading statement about a material fact in this information or causes someone else to do so commits a crime and may be sent to prison or may face other penalties or both year as follows date amount fee received dollar_figure big_number big_number total big_number dollar_figure big_number respondent issued a notice_of_deficiency for petitioner’s taxable_year respondent determined a dollar_figure deficiency arising from dollar_figure in unreported gambling income and dollar_figure as compensation_for services discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has complied with the substantiation requirements and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner has not alleged or proven that sec_7491 applies accordingly the burden remains on petitioner petitioner contends that he should not be held liable for a tax on the additional dollar_figure of gambling income for the taxable_year because he was a mere conduit ie a runner or ten percenter and that mr umali was the actual recipient of the gambling income in general sec_61 defines the term gross_income to include all income from whatever source derived unless it is specifically excepted under the claim_of_right_doctrine if a taxpayer receives money under a claim of right and without restriction as to its disposition then he has received income that he is required to report even though it may still be claimed that he is not entitled to retain the money and may be ordered to restore its equivalent n am oil consol v burnet 286_us_417 but under the conduit theory if a person receives funds merely to enable him to act as a conduit of the funds to another then he does not have a claim of right to the funds and the funds received are not income to him to the extent that he passes them on to the person for whom the funds were intended 73_tc_215 the outcome in this case rests on petitioner’s credibility and on his evidence which consisted of his testimony his bank statements and the forms ssa-795 signed by mr umali petitioner testified that he cashed the tickets and signed the form sec_5754 for mr umali because mr umali did not want his wife to find out he was gambling when the information goes to the house but respondent entered into evidence a certified copy of a transcript of mr umali’s tax_return showing that mr umali received gambling income in his own name for that year petitioner testified that he did not gamble or cash tickets for any other persons in but respondent entered into evidence a certified copy of a transcript of petitioner’s tax_return showing that a form w-2g certain gambling winnings was issued to him under his alias thereafter petitioner changed his testimony to state that he had no recollection and it could if there is a spillover there are other inconsistencies in petitioner’s testimony when questioned by the court petitioner testified that he did not know that because he signed the form sec_5754 the irs would look to him to pay the tax even though the information would be throughout the trial petitioner stated that mr umali liked petitioner to cash his tickets because petitioner did not charge mr umali anything but petitioner also testified that mr umali gave petitioner dollar_figure at most or lunch or something while forms ssa-795 stated that petitioner received dollar_figure on each occasion sent to his house because he did not know the implication of the forms petitioner also testified that he did not know that the forms he signed were official government forms because he did not read or scrutinize them the court simply does not accept petitioner’s self-serving testimony see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 294_f2d_328 4th cir affg 34_tc_845 petitioner submitted into evidence copies of his bank statements in an attempt to show that his social_security_benefits were not reduced because the social_security administration had accepted mr umali’s statements that the winnings did not belong to petitioner but petitioner did not submit any documentation from the social_security administration to corroborate his claim moreover petitioner’s social_security_benefits fluctuated by as much as dollar_figure from month to month therefore the court cannot determine whether his social_security_benefits were reduced on account of his receipt of the gambling income additionally petitioner submitted into evidence copies of his bank statements in an attempt to show that he did not receive the gambling income because there were no extreme influxes or withdrawals of income for the year but the bank statements do not shed any light on this issue the court cannot make a determination based on an examination of petitioner’s bank statements as to whether he received the gambling income or not the court cannot make that determination because there is no evidence as to the sources of the other deposit sec_4 or charges for recurring items finally petitioner did not call any witnesses to corroborate the statements contained in the forms ssa-795 or his testimony moreover petitioner failed to call mr umali himself as a witness to testify to the veracity of the statements that mr umali made in the forms ssa-795 or to corroborate petitioner’s testimony accordingly respondent’s determination is sustained to reflect the foregoing respondent decision will be entered for for example statement period apr 2--date showed deposits of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure statement period may 2--date showed deposits of dollar_figure dollar_figure dollar_figure and dollar_figure other than the dollar_figure that petitioner claimed was from his wife’s paycheck respondent represents that mr umali has been out of the country since date
